KENNEDY, Judge (specially concurring). {43} I concur wholeheartedly with the majority in this case, but write separately because I believe this opinion goes farther than the case merits. The United States District Court issued an order for the Forest Service to round up and sell the Laneys’ cattle at a livestock auction in New Mexico. The Forest Service, which was obviously not the owner of the cattle, would have to find a way to comply with the New Mexico Livestock Code in order to effect the federal court’s order. The federal judgment was a “Foreign Judgment” as defined by NMSA 1978, § 39-4A-2 (1989). However, we do not here address the question as to whether the judgment should have been filed in a New Mexico district court to give it effect for purposes of full faith and credit. See U.S. Const, art. IV, § 1; see also, Walter E. Heller Western, Inc. v. Ditto, 1998-NMCA-068, ¶ 5, 125 N.M. 226, 959 P.2d 560 (“The rights to execute and levy to enforce a foreign judgment in New Mexico derive from the domestication by a New Mexico district court, not by the grant of judgment by the originating foreign court.”). {44} The Livestock Code’s purpose is in part to prevent the “illegal movement of livestock.” See § 77-2-1. The Code also promotes the control of disease in livestock by requiring inspections, and regulates the ownership, transportation, and sale of animals. No one is allowed to “buy, receive, sell, dispose of or have in his possession any livestock in this state” without executing or possessing a bill of sale. NMSA 1978, § 77-9-21(A) (1993). Possession of any livestock without possessing a bill of sale is presumed illegal possession of the animal under Section 77-9-21(B). Similarly, the operator of a livestock auction is required to pay the proceeds of a sale of cattle only to the owner of the cattle. See NMSA 1978, § 77-10-3(E) (1999). Under the Code, there exists a well-delineated procedure for the impoundment and disposition of trespassing cattle. See NMSA 1978, §§ 77-14-1 to -36 (1901, as amended through 1999). The federal court’s order required many of these provisions to be bent or ignored for its judgment to be effected. {45} Potentially, the federal court’s order required some accommodation by New Mexico if the Forest Service was to round up and sell the Laneys’ cattle. The cattle would bear the Laneys’ brand. The cattle would presumably not be accompanied by a bill of sale authorizing their possession by the Forest Service but rather a copy of a federal court’s order- — something not contemplated as a document of title under the Code. For the Director of the Board to agree to procedures outside of the Code to effect the federal court order is ultra vires and therefore not covered by the OMA. That the cattle were rounded up and sold (we surmise) according to the federal order renders the matter moot. I do not see broader policy implications to this case as presented to us or a likelihood that this situation will be so common as to justify our going beyond the mootness to delve further into the merits, although the majority is correct in their analysis.